 


114 HR 5314 IH: Empowering Pharmacists in the Fight Against Opioid Abuse Act
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5314 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2016 
Mr. DeSaulnier (for himself and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the development and dissemination of programs and materials for training pharmacists, health care providers, and patients on the circumstances under which a pharmacist may decline to fill a prescription for a controlled substance because the pharmacist suspects the prescription is fraudulent, forged, or otherwise indicative of abuse or diversion, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Empowering Pharmacists in the Fight Against Opioid Abuse Act. 2.Programs and materials for training on certain circumstances under which a pharmacist may decline to fill a prescription (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Drug Enforcement Administration, in consultation with the Secretary of Health and Human Services and the Commissioner of Food and Drugs, shall develop and disseminate programs and materials for training pharmacists, health care providers, and patients on— 
(1)circumstances under which a pharmacist may, consistent with section 201 of the Controlled Substances Act (21 U.S.C. 801 et seq.) and regulations thereunder, including section 1306.04 of title 21, Code of Federal Regulations, decline to fill a prescription for a controlled substance because the pharmacist suspects the prescription is fraudulent, forged, or otherwise indicative of abuse or diversion; and (2)any Federal requirements pertaining to declining to fill a prescription under such circumstances. 
(b)Stakeholder inputIn developing the programs and materials required by paragraph (1), the Administrator of the Drug Enforcement Administration shall seek input from relevant national, State, and local associations, boards of pharmacy, medical societies, and licensing boards.   